DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the Office action mailed on 9/3/2021, the applicants have filed a response: claims 1 – 5, 8, 9, 12 – 16, 19, 20, 22 – 26 and 28 have been amended and claims 7, 18 and 28 are canceled.  Claims 1 – 6, 8 – 17, 19 - 27 and 29 are pending.
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 12 and 22 are directed to an abstract idea without significantly more.  The independent claims are directed to an abstract idea without significantly more. The independent claims recite a computer-implemented method for managing configuration 
The limitation of comparing the configuration set obtained for the utility application with the managed configurations stored in the datasource; identifying differences between the configuration set obtained for the utility application and the managed configurations stored in the datasource, and generating a difference report indicative of the differences identified between the configuration set obtained for the utility application and the managed configurations stored in the datasource as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “communicatively connecting with a utility application via an 
This judicial exception is not integrated into a practical application. In particular, the claim recites the noted elements – managing configuration sets for computer applications via one or more transceivers and/or processors, said method comprising the steps of: communicatively connecting with a utility application via an application programming interface (API) associated with the utility application, the API comprising a create, read, update and delete (CRUD) API, communicatively connecting with a datasource storing a plurality of managed configurations, generating a difference report indicative of the differences identified between the configuration set obtained for the utility application and the managed configurations stored in the datasource; and presenting, on an electronic display via a user interface.  The processor and datasource are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving information, executing a function and storing 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Additionally, the dependent claims comprise insignificant extra-solution activity and thus do not add limitations that would render the claims eligible.  Dependent claims 3 – 6, 8 – 11, 13 – 17, 19 – 21, 23 – 27 and 29 are rejected on the same basis as independent claims 1, 12 and 22.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 2, 5, 8 – 10, 12, 13, 16, 19 – 23, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere et al. (U.S. Publication 2019/0065323) (Dhamdhere hereinafter) in view of Gilenson et al. (U.S. Publication 2016/0042285) (Gilenson hereinafter)
8. 	As per claim 1, Dhamdhere teaches a computer-implemented method for managing configuration sets for computer applications via one or more transceivers and/or processors, said method comprising the steps of:
communicatively connecting with a utility application via an application programming interface (API) associated with the utility application, the API comprising a create, read, update, and delete (CRUD) API [“It should be understood that an application instance's configuration may be obtained by invoking API(s) provided by a container orchestrator and the snapshot(s) of the volume(s) taken using, e.g., API(s) provided by a virtualization platform such as vSphere.RTM,” ¶ 0020; APIs provided by the container orchestrator are “associated with” the application given that they provide access the application instance’s configuration; “Examples of container orchestrators include the publicly-available Kubernetes.RTM. and Docker.RTM. swarm, ¶ 0016; “in the case of Kubernetes.RTM., APIs 132 may include the Kubernetes API, which can be used to read from, and write to, resource objects in the Kubernetes API server, while APIs 134 provided by container cluster service 120 may extend the Kubernetes API by permitting the creation and use of custom resource objects,” ¶ 0017; Kubernetes API mapped to CRUD API, CRUD create and use functions shown; “the user may invoke cluster service APIs 134 to create an “ AppInstanceReq ” Kubernetes object, and the request may include an object specification such as that shown in Table 1 in a body of the request,” ¶ 0032; “Indicates the operation the user wants to perform . Allowed options are import / deploy / update / delete,” Table 1; CRUD update and delete functions shown];
obtaining, via the API, a configuration set for the utility application, wherein the configuration set includes one or more configurations associated with end-user functions of the utility application [“At step 430, container cluster service 120 creates an application snapshot object. The application snapshot object that is created may include application configuration information obtained from the corresponding application instance object by, e.g., invoking API(s) provided by a container orchestrator. For example, the obtained configuration information may include an application name, state, storage use, properties of a storage application, and so on.” ¶ 0040; application snapshot objects mapped to configuration set].
Dhamdhere does not explicitly disclose but Gilenson discloses communicatively connecting with a datasource storing a plurality of managed configurations [“The system includes an agent application that is installed on stations connected in a network implementing the information technology system. The agent application collects configuration parameters of applications installed on the stations including the details of the hardware of the stations. The collected configuration parameters are stored in a database. A computer server accesses the database and analyzes the configuration parameters.” ¶ 0005; database mapped to datasource];
comparing the configuration set obtained for the utility application with the managed configurations stored in the datasource [“Comparing the configuration parameters of an application from a specific station with configuration parameters of the application at different stations,” ¶ 0012; comparing parameters of application instances previously stored as noted in the previous limitation]; and
identifying differences between the configuration set obtained for the utility application and the managed configurations stored in the datasource [“Determining differences in the configuration parameters by the comparing,” ¶ 0013].
generating a difference report indicative of the differences identified between the configuration set obtained for the utility application and the managed configurations stored in the datasource [“The server analyzes the changes and differences according to a set of analysis dimensions that represent rules for evaluation of the differences, for example if the difference is related to being inconsistent with the other stations or to not changing as frequently as other stations. The server provides a score according to how much the difference corresponds to the analysis dimension. Optionally, the scores are stored in a list at the server,” ¶ 0006; scores mapped differences]; and
presenting, on an electronic display via a user interface, the difference report [“the total risk is displayed to the user so that the user may update the weights and recalculate to identify suspicious differences that may need to be dealt with,” ¶ 0008].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dhamdhere and Gilenson available before the effective filing date of the claimed invention, to modify the capability of retrieving application configuration data as disclosed by Dhamdhere to include the capability of analyzing changes and differences to configuration parameters as taught by Gilenson, thereby providing a mechanism to enhance system efficiency by enhancing the ability to locate and mitigate system configuration issues to more efficiently manage networked systems [Gilenson ¶ 0004].
9. 	As per claim 2, Dhamdhere and Gilenson teach the computer-implemented method of claim 1.  Dhamdhere further teaches wherein the configuration set is a first configuration set, further comprising the steps of:
obtaining, via the CRUD API, a second configuration set for the utility application [“At step 430, container cluster service 120 creates an application snapshot object. The application snapshot object that is created may include application configuration information obtained from the corresponding application instance object by, e.g., invoking API(s) provided by a container orchestrator. For example, the obtained configuration information may include an application name, state, storage use, properties of a storage application, and so on.” ¶ 0040; snapshots suggest multiple/secondary configuration sets].
Dhamdhere does not explicitly disclose but Gilenson discloses comparing the second configuration set obtained for the utility application with the managed configurations stored in the datasource [“Comparing the configuration parameters of an application from a specific station with configuration parameters of the application at different stations,” ¶ 0012; “the method further includes comparing the configuration parameters of an application from a specific station with the same configuration parameters stored at a later time,” ¶ 0020].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dhamdhere and Gilenson available before the effective filing date of the claimed invention, to modify the capability of retrieving application configuration data as disclosed by Dhamdhere to include the capability of analyzing changes and differences to configuration parameters as taught by Gilenson, thereby providing a mechanism to enhance system efficiency by enhancing the ability to locate and mitigate system configuration issues to more efficiently manage networked systems [Gilenson ¶ 0004].
10. 	As per claim 5, Dhamdhere and Gilenson teach the computer-implemented method of claim 1.  Dhamdhere further teaches downloading, via the CRUD API, the unmanaged configurations from the utility application [“At step 430, container cluster service 120 creates an application snapshot object. The application snapshot object that is created may include application configuration information obtained from the corresponding application instance object by, e.g., invoking API(s) provided by a container orchestrator. For example, the obtained configuration information may include an application name, state, storage use, properties of a storage application, and so on.” ¶ 0040; application configuration information obtained directly from an application instance as a snapshot suggests that the information is unmanaged].
Gilenson further teaches determining, based on the comparison between the configuration set obtained for the utility application and the managed configurations stored in the datasource, one or more unmanaged configurations included in the configuration set obtained for the utility application [“agent server 170 retrieves the information from database 160 and analyzes the configuration parameters 150 by comparing (330) the configuration parameters 150 of each station with configuration parameters 150 collected at different times by the station 110, to identify changes over time (referred to as a drift). Alternatively or additionally, agent server 170 may compare (340) the configuration parameters 150 of one station 110 with the configuration parameters 150 of other stations 110 with similar applications installed, to identify changes in configuration parameters 150 responsive to differences between the two stations or to determine if a configuration parameter change was applied to all stations 110 with a specific application or only to specific stations 110,” ¶ 0043; determining whether configuration parameter changes were applied to all or only specific stations suggests the existence of unmanaged configuration sets].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dhamdhere and Gilenson available before the effective filing date of the claimed invention, to modify the capability of retrieving application configuration data as 
11. 	As per claim 8, Dhamdhere and Gilenson teach the computer-implemented method of claim 1.  wherein the difference report is stored in association with the management application for further analysis [“The server analyzes the changes and differences according to a set of analysis dimensions that represent rules for evaluation of the differences, for example if the difference is related to being inconsistent with the other stations or to not changing as frequently as other stations. The server provides a score according to how much the difference corresponds to the analysis dimension. Optionally, the scores are stored in a list at the server,” ¶ 0006].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dhamdhere and Gilenson available before the effective filing date of the claimed invention, to modify the capability of retrieving application configuration data as disclosed by Dhamdhere to include the capability of analyzing changes and differences to configuration parameters as taught by Gilenson, thereby providing a mechanism to enhance system efficiency by enhancing the ability to locate and mitigate system configuration issues to more efficiently manage networked systems [Gilenson ¶ 0004].
12. 	As per claim 9, Dhamdhere and Gilenson teach the computer-implemented method of claim 1.  Dhamdhere further teaches wherein the utility application and the CRUD API are associated with a first server device, wherein the step of FIG. 2 illustrates a system 200 with which one or more embodiments may be utilized. As illustrated, system 200 includes host computers 202.sub.1-N. In general, one or more host computers 202 may be arranged in an interconnected server system such as a data center or cloud. Each of the host computers 202.sub.1-N is configured to provide a virtualization layer that abstracts computing resources of a hardware platform into multiple virtual machines (VMs) (e.g., VMs 216.sub.1-N) that run concurrently on the same host. Illustratively, hardware platform 220.sub.1-N of host 202.sub.1 includes CPU 221, memory 222, host bus adapter (HBA) 223, networking interface 224, and other conventional components of a computing device,” ¶ 0025].
13. 	As per claim 10, Dhamdhere and Gilenson teach the computer-implemented method of claim 9.  Gilenson further teaches wherein the datasource is associated with a second server device, wherein the step of communicatively connecting with the datasource includes connecting with the first server device over the communications network [“a system and method for analyzing and prioritizing changes to configuration parameters of applications in an information technology system. The system includes an agent application that is installed on stations connected in a network implementing the information technology system. The agent application collects configuration parameters of applications installed on the stations including the details of the hardware of the stations. The collected configuration parameters are stored in a database. A computer server accesses the database and analyzes the configuration parameters,” ¶ 0005; multiple stations equate to multiple servers].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dhamdhere and Gilenson available before the effective filing date of the claimed invention, to modify the capability of retrieving application configuration data as disclosed by Dhamdhere to include the capability of analyzing changes and differences to configuration parameters as taught by Gilenson, thereby providing a mechanism to enhance system efficiency by enhancing the ability to locate and mitigate system configuration issues to more efficiently manage networked systems [Gilenson ¶ 0004].
14.        As per claim 12, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 1 above.
15.        As per claim 13, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 2 above.
16.        As per claim 16, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 5 above.
17.        As per claim 19, it is a system claim having similar limitations as cited in claim 8.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 8 above.

19.        As per claim 21, it is a system claim having similar limitations as cited in claim 10.  Thus, claim 21 is also rejected under the same rationale as cited in the rejection of claim 10 above.
20.        As per claim 22, it is a computer readable medium claim having similar limitations as cited in claim 1.  Thus, claim 22 is also rejected under the same rationale as cited in the rejection of claim 1 above.
21.        As per claim 23, it is a computer readable medium claim having similar limitations as cited in claim 2.  Thus, claim 23 is also rejected under the same rationale as cited in the rejection of claim 2 above.
22.        As per claim 26, it is a computer readable medium claim having similar limitations as cited in claim 5.  Thus, claim 26 is also rejected under the same rationale as cited in the rejection of claim 5 above.
23.        As per claim 29, it is a computer readable medium claim having similar limitations as cited in claim 8.  Thus, claim 29 is also rejected under the same rationale as cited in the rejection of claim 8 above.
24.	Claims 3, 4, 6, 14, 15, 17, 24, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere and Gilenson in further view of Ludwig et al. (U.S. Publication 2014/0122862) (Ludwig hereinafter).
25. 	As per claim 3, Dhamdhere and Gilenson teach the computer-implemented method of claim 1.  Dhamdhere and Gilenson do not explicitly disclose but Ludwig FIG. 3 is a flow chart illustrating example steps of a method for updating configuration information, in accordance with an example embodiment of the disclosure. Referring to FIGS. 1-3, the example method 300 may start at 302, when an update to at least one configuration setting of a computing device 100 may be initiated (e.g., by one or more of the update initiators 122).  At 304, the update may be downloaded (by the update fetcher 114a) from at least one update data source (e.g., 208-212 in 124). The update may include configuration update data and configuration update metadata (as explained herein above). At 306, the down loaded update may be verified (e.g., by the update verifier 114b) by comparing a hash value in the configuration update metadata with a hash value in the metadata associated with a current version of the at least one configuration setting, ¶ 0059; “At 308, it may be determined whether the hash value within the configuration update metadata indicates that the update is a next immediate version from the current version of the at least one configuration setting (e.g., the hash value within the configuration update metadata matches a hash value of the current version of the at least one configuration setting). If there is a match, at 310, the update is installed.” ¶ 0060; installation of the update mapped to creation of updated configuration based on comparison of configuration sets]; and
provisioning, via the CRUD API, the updated configurations to the utility application [“At 304, the update may be downloaded (by the update fetcher 114a) from at least one update data source (e.g., 208-212 in 124). The update may include configuration update data and configuration update metadata,” ¶ 0059].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dhamdhere, Gilenson and Ludwig available before the effective filing date of the claimed invention, to modify the capability of retrieving application configuration data as disclosed by Dhamdhere and Gilenson to include the capability of configuration file updating as taught by Ludwig, thereby providing a mechanism to enhance system efficiency by enhancing the ability to manage changes to system and application configurations.
26. 	As per claim 4, Dhamdhere, Gilenson and Ludwig teach the computer-implemented method of claim 3.  Dhamdhere further teaches wherein the configuration set for the utility application is an original configuration set, further comprising the step of: removing, via the CRUD API, the original configuration set from the utility application [“the created objects may also be deleted. For example, to delete an application instance or snapshot object, a user may mark a corresponding request object for deletion (e.g., by setting an operation type to "delete"), and container cluster service 120 may in turn delete both the request object and the application instance or snapshot object, as well as corresponding disks representing the snapshot and/or the application itself,” ¶ 0056].
27. 	As per claim 6, Dhamdhere and Gilenson teach the computer-implemented method of claim 5.  Gilenson further teaches  storing the updated configurations in the configuration datasource, wherein the updated configurations form part of the managed configurations [“FIG. 2B is a schematic illustration of configuration parameters of two different stations in an information technology network 100 at essentially the same time, according to an exemplary embodiment of the disclosure. In an exemplary embodiment of the disclosure, agent 130 examines a first station 110A at a specific time. An agent application 130 installed on a second station 110B examines the second station 110B at essentially the same time. In an exemplary embodiment of the disclosure station 110A may have installed applications A1 and A2 with configuration parameters (X1, X2, X3) and (Y1, Y2, Y3) respectively. Likewise station 110B may also have installed applications A1 and A2 with configuration parameters (X1', X2', X3') and (Y1, Y2, Y3) respectively on station 110B. Optionally, this information is stored in database 160 and analyzed by agent server 170 for determining differences between the configuration parameters 150 of an installation on one station relative to another, for example wherein one application has the same configuration parameters and one application has different parameters as illustrated in FIG. 2B,” ¶ 0042].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dhamdhere and Gilenson available before the effective filing date of the claimed invention, to modify the capability of retrieving application configuration data as disclosed by Dhamdhere to include the capability of analyzing changes and differences to configuration parameters as taught by Gilenson, thereby providing a mechanism to enhance system efficiency by enhancing the ability to locate and mitigate system configuration issues to more efficiently manage networked systems [Gilenson ¶ 0004].
          Dhamdhere and Gilenson do not explicitly disclose but Ludwig discloses creating one or more updated configurations based on the unmanaged configurations FIG. 3 is a flow chart illustrating example steps of a method for updating configuration information, in accordance with an example embodiment of the disclosure. Referring to FIGS. 1-3, the example method 300 may start at 302, when an update to at least one configuration setting of a computing device 100 may be initiated (e.g., by one or more of the update initiators 122).  At 304, the update may be downloaded (by the update fetcher 114a) from at least one update data source (e.g., 208-212 in 124). The update may include configuration update data and configuration update metadata (as explained herein above). At 306, the down loaded update may be verified (e.g., by the update verifier 114b) by comparing a hash value in the configuration update metadata with a hash value in the metadata associated with a current version of the at least one configuration setting, ¶ 0059; “At 308, it may be determined whether the hash value within the configuration update metadata indicates that the update is a next immediate version from the current version of the at least one configuration setting (e.g., the hash value within the configuration update metadata matches a hash value of the current version of the at least one configuration setting). If there is a match, at 310, the update is installed.” ¶ 0060; installation of the update mapped to creation of updated configuration based on comparison of configuration sets].
28.        As per claim 14, it is a system claim having similar limitations as cited in claim 34.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 3 above.

30.        As per claim 17, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 6 above.
31.        As per claim 24, it is a computer readable medium claim having similar limitations as cited in claim 3.  Thus, claim 24 is also rejected under the same rationale as cited in the rejection of claim 3 above.
32.        As per claim 25, it is a computer readable medium claim having similar limitations as cited in claim 4.  Thus, claim 25 is also rejected under the same rationale as cited in the rejection of claim 4 above.
33.        As per claim 27, it is a computer readable medium claim having similar limitations as cited in claim 6.  Thus, claim 27 is also rejected under the same rationale as cited in the rejection of claim 6 above.
34.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere and Gilenson in further view of Lappas et al. (U.S. Publication 2020/0201867) (Lappas hereinafter).
35. 	As per claim 11, Dhamdhere and Gilenson teach the computer-implemented method of claim 1.  Dhamdhere and Gilenson do not explicitly disclose but Lappas discloses wherein the end-user functions comprise one or more of the following: user alerts, scheduled reports, and dashboard configurations [“Annotations, in some embodiments, also include values or identifiers for additional metadata attributes that are application-specific or that are requested by a user (e.g., user-created security group, work group, business division, etc.). In some embodiments, annotations are written in a compressed (e.g., as 64-bit hexadecimal code), proprietary, or encrypted format. Attribute annotations, in some embodiments, include a set of fields including at least one of query, endtime, format, version, annotation, aggregation, app, app_ver, at, chart_name, dashboard_id, history_id, meta, plugin, plugin_ver, query_source, url, user, user_cat_refresh, user_email, user_id, dag, task, classname, file, function, linenumber, module, explore, instance_slug, model, chart_id, dashboard_slug datasource_id, is_manual, organization_id, reason,m pdt_name, query_hash, query_id, queue, task_id, username, and pipeline_id fields,” ¶ 0036].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Dhamdhere, Gilenson and Lappas available before the effective filing date of the claimed invention, to modify the capability of retrieving application configuration data as disclosed by Dhamdhere and Gilenson to include the capability of application tracing as taught by Lappas, thereby providing a mechanism to enhance system efficiency by enhancing the ability to locate and mitigate system bottlenecks to more efficiently address performance issues [Lappas ¶ 0001].
Response to Arguments
Claim Rejections - 35 USC § 101
36.	Applicant’s arguments have been carefully considered but are not persuasive.
37.	Applicant argues on pages 13 and 14, relying on McRo, Inc. v. Bandai Namco Games Am., Inc., that the “present claims clearly ‘focus on a specific means or method Electric Power in that information is received, a  comparison or identification is made and a report is displayed or generated. Finally, McRo is not similar to the instant claims.  McRo, as recited by applicant, relates to 3-D animation, not providing APIs to business utilities.
39.	Applicant next argues on pages 15 – 19 that the claims, as a whole, amount to significantly more than an abstract idea, relying on CosmoKey Solutions GMBH & Co. KG v. Duo Security LLC and DDR Holdings, LLC v. Hotels.com, L.P. in support of the argument.  However, as in the case of McRo, CosmoKey is not relevant to the instant claims as the case relates to an authentication method on a mobile device and the case holding is not binding authority over the facts in the instant claims.  Similarly, DDR Holdings is also not relevant to the instant claims because the case is focused on expanding commercial opportunities for internet websites.
Claim Rejections – 35 USC § 103
40.	Applicant’s arguments have been carefully considered but are not persuasive.
41.	Applicant argues on pages 20 and 21 that Dhamdhere does not describe or suggest connecting with a utility application via an application programming interface (API) associated with the utility application, wherein the API is a create, read, update Dhamdhere does disclose the use of a CRUD API (Kubernetes implements CRUD functions).
42.	Applicant also argues that Dhamdhere does not describe or suggest generating a difference report indicative of the differences identified between the configuration set obtained for the utility application and the managed configurations stored in the datasource.  However, Gilenson is cited for teaching this limitation, not Dhamdhere.
Conclusion
43.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
44.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193